Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.48 Page 1 of 7
                                        '19CV0494 AJB MSB
Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.49 Page 2 of 7
Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.50 Page 3 of 7
Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.51 Page 4 of 7
Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.52 Page 5 of 7
Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.53 Page 6 of 7
Case 3:19-cv-00494-AJB-MSB Document 3 Filed 03/14/19 PageID.54 Page 7 of 7
